          Case 1:21-mj-00059-ZMF Document 4 Filed 01/22/21 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :       MAGISTRATE NO. 21-MJ-059
                                                  :
              v.                                  :
                                                  :
 ROBERT L. BAUER, and                             :       VIOLATIONS:
 EDWARD E. HEMENWAY, II                           :       18 U.S.C. § 1752(a)(1)
                                                  :       (Entering and Remaining in a Restricted
                        Defendants.               :       Building)
                                                  :       18 U.S.C. § 1752(a)(2)
                                                  :       (Disorderly and Disruptive Conduct in a
                                                  :       Restricted Building)
                                                  :       40 U.S.C. § 5104(e)(2)(D)
                                                  :       (Violent Entry and Disorderly Conduct at
                                                  :       the Grounds and in a Capitol Building)
                                                  :       40 U.S.C. § 5104(e)(2)(G)
                                                  :       (Violent Entry and Disorderly Conduct at
                                                  :       the Grounds and in a Capitol Building)

                                      INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about January 6, 2021, in the District of Columbia, ROBERT L. BAUER and

EDWARD E. HEMENWAY, II, did knowingly enter and remain in the United States Capitol, a

restricted building, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                          COUNT TWO

       On or about January 6, 2021, in the District of Columbia, ROBERT L. BAUER and

EDWARD E. HEMENWAY, II, knowingly, and with intent to impede and disrupt the orderly

conduct of Government business and official functions, engaged in disorderly and disruptive

conduct in and within such proximity to, the United States Capitol, a restricted building, when and
          Case 1:21-mj-00059-ZMF Document 4 Filed 01/22/21 Page 2 of 2


so that such conduct did in fact impede and disrupt the orderly conduct of Government business

and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                       COUNT THREE

       On or about January 6, 2021, in the District of Columbia, ROBERT L. BAUER and

EDWARD E. HEMENWAY, II, willfully and knowingly engaged in disorderly and disruptive

conduct at any place in the Grounds and in any of the Capitol Buildings with the intent to impede,

disrupt, and disturb the orderly conduct of a session of Congress or either House of Congress.

       (Violent Entry and Disorderly Conduct at the Grounds and in a Capitol Building, in
       violation of Title 40, United States Code, Section 5104(e)(2)(D))

                                        COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, ROBERT L. BAUER and

EDWARD E. HEMENWAY, II, willfully and knowingly paraded, demonstrated, and picketed

in a Capitol Building.

       (Parading, Demonstrating, and Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney
                                             N.Y. Bar No. 4444188

                                     By:
                                             ELIZABETH C. KELLEY
                                             D.C. Bar Number 1005031
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Telephone No. (202) 252-7238
                                             Elizabeth.Kelley@usdoj.gov

                                                2
